ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that by way of reciprocal discipline LEONARD J. KEILP of OAKTON, VIRGINIA, who was admitted to the bar of this State in 1967, be suspended from the practice of law for a period of sixty days, respondent having been suspended from practice in the Commonwealth of Virginia for sixty days for overreaching a client, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and LEONARD J. KEILP is hereby suspended from the practice of law for a period of sixty days, effective April 1,1995, and until the further Order of the Court; and it is further
*284ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.